The Court was of opinion that the provision that the dividends of non-releasing creditors should result to the assignor was not confined to claims and demands included in the last clause of the assignment but was general, and that therefore inasmuch as the sum applied to the payment of the claims of John D. Brown would resrdt to the assignor, if forfeited by John D. Brown by his omission to execute the discharge, and was not subject to distribution among the releasing creditors, the plaintiff was not entitled to the relief prayed for.

Bill dismissed without prejudice.